PER CURIAM.
This is an appeal of a suit involving competing groups seeking to establish savings and loan facilities. See Buttery v. Betts, 422 S.W.2d 149 (Tex.Sup.1968). This appeal involves the application of the Community Savings and Loan Association for a branch in Llano, Texas. The Savings and Loan Commissioner denied the application. Upon appeal, the district court ordered the granting of the branch office to Community with a holding that the order of the Commissioner was not reasonably supported by substantial evidence. The Court of Civil Appeals reversed the judgment of the district court and rendered judgment upholding the order of the Commissioner denying the branch office. 430 S.W.2d 708.
We do not reach the question as to whether the Court of Civil Appeals was correct in holding that it could consider changed conditions after the hearing before the Commissioner. Our opinion in Gerst v. Nixon, Tex., 411 S.W.2d 350 (1967) held that “the Commissioner’s order is to stand or fall upon the evidence adduced and matters noticed at the Commissioner’s hearing.”
Long after the Commissioner’s hearing in this case, the application of Peoples Savings and Loan Association to open a facility in Llano was upheld. Buttery v. Betts, supra. The Court of Civil Appeals considered that fact in determining that there was substantial evidence to support the Commissioner’s order denying the application of Community because there was no public need for the branch office of Community in Llano.
It is our opinion that there is substantial evidence in the record before the Commissioner that there is no public need for the branch of Community without considering the fact of the subsequent granting of the charter to Peoples Savings and Loan Association. The Court of Civil Appeals therefore reached a correct result.
The application for writ of error is refused, no reversible error.